Baez v City of New Rochelle (2015 NY Slip Op 04439)





Baez v City of New Rochelle


2015 NY Slip Op 04439


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2014-02631
 (Index No. 599042/11)

[*1]Brandonn Baez, etc., et al., appellants, 
vCity of New Rochelle, defendant, City School District of New Rochelle, et al., respondents.


Law Offices of Francis X. Young, PLLC, White Plains, N.Y., for appellants.
O'Connor, McGuinness, Conte, Doyle, Oleson, Watson & Loftus, LLP, White Plains, N.Y. (Montgomery L. Effinger of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (DiBella, J.), dated January 27, 2014, which granted the motion of the defendants City School District of New Rochelle and New Rochelle Board of Education for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
"Schools are under a duty to adequately supervise the students in their charge and they will be held liable for foreseeable injuries proximately related to the absence of adequate supervision" (Mirand v City of New York, 84 NY2d 44, 49). "Where an accident occurs in so short a span of time that even the most intense supervision could not have prevented it, any lack of supervision is not the proximate cause of the injury and summary judgment in favor of the [s]chool defendants is warranted" (Convey v City of Rye School Dist., 271 AD2d 154, 160; see Luciano v Our Lady of Sorrows School, 79 AD3d 705).
Here, the respondents established their prima facie entitlement to judgment as a matter of law by submitting evidence demonstrating that the incident occurred in so short a period of time that their alleged lack of supervision was not a proximate cause of the infant plaintiff's injuries (see Keaveny v Mahopac Cent. Sch. Dist., 71 AD3d 955; Eberwein v Newburgh Enlarged City School Dist., 31 AD3d 492; Janukajtis v Fallon, 284 AD2d 428). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the respondents' motion for summary judgment dismissing the complaint insofar as asserted against them.
LEVENTHAL, J.P., CHAMBERS, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court